Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This office action is in response to claims filed on 22 June 2020; the parent application date of 04/23/2008 is considered.
 Claims 1-20 are rejected and pending; Claims 1, 8, and 15 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,701,063 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: see independent claims comparison in the table below.



US 10,701,063 B2
Instant application
1. A computer-based method of providing access to a user-specific homepage, comprising: 

receiving, from the phone number interface, an identifier associated with a mobile device; 
transmitting a password to the mobile device associated with the identifier in response to the identifier associated with the mobile device being received from the phone number interface; 
determining whether the password transmitted to the mobile device has been used to complete registration of a user within a predetermined amount of time from transmission of the password to the mobile device; if the password has been used to complete registration of the user within the predetermined amount of time, providing the user access to the user-specific homepage; and if the predetermined amount of time has expired prior to the password being used to complete registration of the user, transmitting a follow-up message to the mobile device.

a processor; 
memory coupled to the processor; 

the communications interface configured to receive, from a client computer system, a phone number associated with a client mobile device, wherein the phone number is received during a registration process; 
the processor configured to, in response to receiving the phone number from the client computer system: 
generate a password; associate the password with the client computer system; 
transmit the password to the client mobile device using the phone number received from the client computer system; 
transmit a password interface to the client computer system; 
wait up to a predetermined amount of time for the password transmitted to the client mobile device to be returned to the server device via the password interface transmitted to the client computer system; and 
in response to the predetermined amount of time expiring without receiving the password .


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yohai-Giochais US Pub. No.: 2008/0307317 A1 (hereinafter Yohai) in view of Kefford US Pub. No.: 2003/0204726 A1 (hereinafter Kefford).

Yohai teaches:
As to claim 1, a server device comprising: 
a processor (see Yohai Fig. 3); 
memory coupled to the processor (see Yohai Fig. 3); 
at least one communications interface coupling the processor to a communications network (see Yohai Fig. 3); 
the communications interface configured to receive, from a client computer system, a phone number associated with a client mobile device, wherein the phone number is received during a registration process (see Yohai ¶40 and Fig. 5B, After one or more object(s) 12 have been placed into the window 10, form fields 52 may then appear requesting user information such as mobile phone number for delivery); 
the processor configured to, in response to receiving the phone number from the client computer system: generate a password (see Yohai Fig. 4 and ¶37, the user visits the portal web site maintained by the server 104. In order to use the services of the portal, the user may be required to register (if it is the first time), or login using a mobile phone number and password (see step 42)); 
associate the password with the client computer system (see Yohai Fig. 4 and ¶37, the user visits the portal web site maintained by the server 104. In order to use the services of the portal, the user may be required to register (if it is the first time), or login using a mobile phone number and password (see step 42)) ; 
transmit the password to the client mobile device using the phone number received from the client computer system  (see Yohai ¶40 and Fig. 5B, After one or more object(s) 12 have been placed into the window 10, form fields 52 may then appear requesting user information such as mobile phone number for delivery)) ; 
transmit a password interface to the client computer system (see Yohai ¶40 and Fig. 5B, After one or more object(s) 12 have been placed into the window 10, form fields 52 may then appear requesting user information such as mobile phone number for delivery); 
Yohai does not explicitly teach but the related art Kefford teaches:
wait up to a predetermined amount of time for the password transmitted to the client mobile device to be returned to the server device via the password interface transmitted to the client computer system (see Kefford ¶47, so long as the authentication reply (received from information server 404) was valid during the past 60 seconds, the authentication result is positive; ¶48, in response to receiving the authentication result, information server 404 produces an information reply to the original 
in response to the predetermined amount of time expiring without receiving the password via the password interface, transmitting a message to the client mobile device, the message allowing completion of the registration process via the client mobile device (see Kefford ¶52, authentication server 408 can regenerate one or more OTPs (e.g., using the same algorithm used to create the original OTP, where the algorithm relies, for example, on the one or more unique identifiers and a time generated by an internal clock). Then, authentication server 408 can compare the OTP received from information server 404 to the regenerated one or more OTPs to thereby determine an authentication result (i.e. the OTP is regenerated and sent to the mobile device until there is a match) ).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify selecting and/or communicating web content disclosed by Yohai to include the method for secure transmission of information using a mobile device, as thought by Kefford, a person with ordinary skill in the art would have been motivated to include transmitting password and determining whether the password transmitted to the mobile device has been used to complete registration of the user within a predetermined amount of time. It would have been obvious to a person with ordinary skill in the art include password expiration time in order to enhance security.


As to claim 2, the server device of claim 1, wherein the processor is further configured to: complete the registration process in response to receiving the password via the password interface prior to expiration of the predetermined amount of time (see Kefford ¶52, authentication server 408 can regenerate one or more OTPs (e.g., using the same algorithm used to create the original OTP, where the algorithm relies, for example, on the one or more unique identifiers and a time generated by an internal clock)).

As to claim 3, the server device of claim 2, wherein completing the registration process includes: completing a registration of the client computer system (see Yohai ¶37, In order to use the services of the portal, the user may be required to register (if it is the first time), or login using a mobile phone number and password (see step 42).).

As to claim 4, the server device of claim 1, wherein the processor is further configured to: complete the registration process in response to receiving, from the client mobile device, a response to the message allowing completion of the registration process via the client mobile device (see Yohai ¶37, In order to use the services of the portal, the user may be required to register (if it is the first time), or login using a mobile phone number and password (see step 42).).

As to claim 5, the server device of claim 4, wherein completing the registration process includes: completing a registration of the client mobile device (see Yohai ¶37, In order to use the services of the portal, the user may be required to register (if it is the first time), or login using a mobile phone number and password (see step 42).).

As to claim 6, the server device of claim 1, wherein the message allowing completion of the registration process includes: a user selectable link (see Yohai ¶19, SMS, MMS, or e-mail messages may be used to send to send a link to the objects without the need to distribute the content through a mobile service operator).

As to claim 7, the server device of claim 1, wherein the processor is configured to: transmit the password to the client mobile device via a text message (see Yohai ¶19, SMS, MMS, or e-mail messages may be used to send to send a link to the objects without the need to distribute the content through a mobile service operator).

As to independent claim 8, this claim is directed to method executed by the server device of claim 1; therefore, it is rejected along similar rationale.
As to independent claim 15, this claim is directed to a non-transitory computer readable medium tangibly embodying a program executed by the server device of claim 1; therefore, it is rejected along similar rationale.
As to dependent claims 9-14 and 16-20, these claims contain substantially similar subject matters as claim 2-7; therefore, they are rejected along the same rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NEGA WOLDEMARIAM/               Examiner, Art Unit 2433              

/JEFFREY C PWU/             Supervisory Patent Examiner, Art Unit 2433